DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a flow enhancement portion” and “an oil enhancement portion” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 20100158711 to Yagi in view of U. S. Patent 6,478,116 to Klausen.
Yagi teaches a compressor comprising:
a driving unit (110) comprising a stator (111), a rotor (112), and a rotary shaft (116) disposed in the rotor (112), the driving unit (110) defining an oil guide path disposed at an inner side of the rotary shaft (116) in a radius direction of the rotary shaft (116) (Fig. 1; paragraph [0033]);
a compression unit (113) coupled to the rotary shaft (116), the compression unit (113) comprising a cylinder (117) and a piston (120) that is configured to reciprocate in the cylinder (117) based on a driving force generated by the driving unit (110) (Fig. 1; paragraphs [0033]-[0035]); and
an oil supply unit (126) coupled to a lower end of the rotary shaft and configured to supply oil toward the compression unit (113) (Fig. 1; paragraph [0035]), 

wherein the first path is eccentric from a center of the rotary shaft (116) in the radius direction (as shown in Fig. 1, the first path is offset, at least in the bottom portion, such that the first path is closer to one side of the shaft than the other),
wherein the first path defines a divergence path (the location where some of the oil diverges to feed bearing 118, as shown in Fig. 1, while the rest continues upward to lubricate the piston and cylinder) configured to guide oil toward a bearing (118) that supports the rotary shaft (116),
wherein the divergence path is branched from a middle position of the first path in the length direction of the rotary shaft (116) or at a position vertically above the middle position of the first path (shown in Fig. 1, annotated below; paragraphs [0044]-[0047]; furthermore, in the combination with Yagi detailed below, an upper end of the first extension portion (from Klausen below) would be arranged vertically below the divergence path as combined herein), and
wherein the rotary shaft (116) comprises: a base shaft (125) connected to the rotor (112); a rotary plate disposed at an upper side of the base shaft (125); and an eccentric shaft (124) disposed at an upper side of the rotary plate, a center of the eccentric shaft (124) being offset from a center of the base shaft (125) in the radius 
[AltContent: textbox (Rotary Plate)][AltContent: arrow][AltContent: textbox (Divergent Path)][AltContent: arrow][AltContent: textbox (Second Path)][AltContent: arrow][AltContent: textbox (First Path)][AltContent: arrow][AltContent: textbox (Coupling Space)][AltContent: arrow]
    PNG
    media_image1.png
    505
    284
    media_image1.png
    Greyscale

Annotation of Yagi Figure 1
While Yagi teaches an oil supply pump (126), Yagi is silent as to the details thereof.  Klausen teaches an oil supply unit comprising:

a fixed portion (4) that defines an inner space that accommodates at least a portion of the rotary portion (5), and
wherein at least a portion of the oil guide path (28, 31) passes through the rotary shaft (23) along a length direction of the rotary shaft (23) (Figures 1-3; col. 3 lines 3-10 and 41-65), and
wherein a first path (25, 31) is eccentric from a center of the rotary shaft (23) in the radius direction, and wherein the rotary portion (5, 13) comprises: a shaft coupling portion (solid cylindrical portion of 13) that is inserted into a coupling space (25) of the rotary shaft (23); and a first extension portion (one side of fork 30) that extends from an upper end of the shaft coupling portion (solid cylindrical portion of 13) into the first path (25, 31), wherein the first extension portion (one side of fork 30) is disposed at a position eccentric from the center of the rotary shaft (23) in the radius direction of the rotary portion (5, 13), wherein the first extension portion (one side of fork 30) comprises: a first outer circumference surface having a semi-circle shape, the first outer circumference surface facing a first portion (one side of 25) of an inner circumference surface of the first path (25, 31); and a second outer circumference surface disposed at an opposite side of the first outer circumference surface, the second outer circumference surface facing a second portion (the other side of 25) of the inner circumference surface of the first path (25, 31) (Figures 1-3; col. 3 lines 3-10 and 41-65).
.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 20100158711 to Yagi in view of U. S. Patent 6,478,116 to Klausen and U. S. Patent Publication 2017/0204753 to Sacomori.
Yagi and Klausen teach a compressor having all the limitations of claim 10, as detailed above, including wherein the eccentric shaft defines an oil discharge hole (131) at an upper end of the eccentric shaft, the oil discharge hole (131) being configured to communicate with the second path (Fig. 1; paragraphs [[0044]-[0046]), but do not teach a second path which is inclined in the eccentric shaft.  Sacomori teaches a compressor wherein:
a second path (53) passes through an inside of an eccentric shaft and a rotary plate in a direction inclined with respect to a first path (51, 52) (Figures 1 and 6-8; paragraphs [0039]-[0041]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Yagi with the second path shape taught by Klausen in order to reduce the amount of machining (number of drillings) required to make the second path inside the rotary shaft (the second path in Yagi comprises an angled bore and a vertical bore, wherein the same is accomplished in Sacomori with a single angled bore).
Allowable Subject Matter
Claims 6, 7 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 6 and 7, the prior art does not teach a compressor having all the limitations of claims 1-3, 5 and 6, but more specifically, wherein the second outer circumference surface is recessed toward the first outer circumference surface. 
With respect to claim 14, the prior art does not teach a compressor comprising all the limitations of claims 1, 2, 10, 12 and 14, bur more specifically wherein the second path comprises: a flow velocity enhancement portion that extends from an upper end of the first path, a diameter of the flow velocity enhancement portion being less than a diameter of the first path; and an oil pressure enhancement portion that extends from an upper end of the flow velocity enhancement portion, a diameter of the oil pressure enhancement portion being greater than the diameter of the flow velocity enhancement portion.
With respect to claims 15 and 16, the prior art does not teach a compressor comprising all the limitations of claims 1-3 and 15, but more specifically wherein the rotary portion further comprises: a second extension portion that is spaced apart from the first extension portion and that extends from the upper end of the shaft coupling portion through an inner side of the coupling space, and wherein an upper end of the second extension portion contacts an upper surface of the coupling space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee and Kim teach compressors having a similar oil flow path, but do not teach the use of a gerotor pump.  Toyama teaches a gerotor oil pump at the end of a shaft, but the compressor is a scroll not piston type.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746